ORDER

PER CURIAM.
AND NOW, this 15th day of May, 2006, upon consideration of the Recommendation of the Three-Member Panel of the *462Disciplinary Board dated April 4, 2006, the Joint Petition in Support of Discipline on Consent is hereby granted pursuant to Rule 215(g), Pa.R.D.E., and it is
ORDERED that Marie Elena Klarman is suspended on consent from the Bar of this Commonwealth for á period of one year and one day retroactive to January 16, 2006, and she shall comply with all the provisions of Rule 217, Pa.R.D.E.